Exhibit 10.2

Execution Copy

STORE LICENSE AGREEMENT

August 8, 2012

This STORE LICENSE AGREEMENT (“Agreement”), is between SEARS, ROEBUCK AND CO., a
New York corporation (“Sears”), and SEARS AUTHORIZED HOMETOWN STORES, LLC, a
Delaware limited liability company (“SAHS”).

RECITALS

A. Sears Brands, L.L.C., an Illinois limited liability company (“Sears Brands”),
owns the SEARS trademark (the “SEARS Service Mark”), the store names set forth
on Exhibit A (the “Store Names”), the service marks set forth on Exhibit B (the
“Additional Sears Marks”) and the domain names set forth on Exhibit C (the
“Domain Names”);

B. Sears Brands has granted Sears Brands Business Unit Corporation, an Illinois
corporation (“SBBUC”), an exclusive license to use (and to further sublicense
the use of) the Marks (as defined in Section 4.1 below) within in the territory
defined in Exhibit D hereto (the “Territory”);

C. SBBUC has granted Sears an exclusive license to use (and to further
sublicense the use of) the Marks (as defined in Section 4.1 below) throughout
the world, excluding Canada;

D. Sears and SAHS are parties to the Merchandising Agreement dated as of the
Effective Date among (1) Sears, Kmart Corporation, Sears Holdings Corporation
(“SHC”) and (2) Sears Hometown and Outlet Stores, Inc. (“SHO”), SAHS and Sears
Outlet Stores, L.L.C. (the “Merchandising Agreement”); and

E. SAHS desires to obtain a license to operate, and authorize Dealers and
Franchisees (as defined in Section 1.4 below) to operate, stores offering
certain consumer products and related services in the Territory under the Store
Names and to use the Store Names in connection with the operation of such
stores, and Sears desires to grant to SAHS such license, subject to the terms of
this Agreement.

NOW THEREFORE, in consideration of the mutual covenants in this Agreement, Sears
and SAHS agree as follows:

ARTICLE I

LICENSE AND SCOPE

1.1 Duration. The term of this Agreement will begin immediately following the
“Rights Closing Effective Time” specified in the Separation Agreement (the
“Separation Agreement”) to be executed and delivered by SHO and Sears Holdings
Corporation (the date on which the Rights Closing Effective Time occurs, the
“Effective Date”) and will end, unless



--------------------------------------------------------------------------------

Execution Copy

 

terminated earlier, at 5:00 p.m. (Central Time) on the 17th anniversary of the
Effective Date (the “Term”). The calendar day that becomes the Effective Date
will be inserted on Appendix 1.1 after the Effective Date has occurred.

1.2 Grant of License in the Store Names. Subject to all the terms and conditions
of this Agreement, Sears hereby grants to SAHS, for and during the Term, an
exclusive, royalty-free, fully paid up, non-transferable and terminable right
and license to operate, and authorize Dealers and Franchisees to operate, retail
stores and stores-within-a-store using the Store Names at locations in the
Territory (the “Stores”) through which all HTS Products and the related services
offered by, or with authorization from, SAHS as of the Effective Date (the
“Services”) will be offered and sold. Sears also grants to SAHS an exclusive,
royalty-free, fully paid up, non-transferable and terminable right and license
to use the Stores Names to promote the HTS Products and Services by all Digital
Methods. Sears grants SAHS the right to use the Store Names to sell the
Seller-Branded Products (as defined in the Merchandising Agreement) by all
Seller Digital Methods. Subject to the next sentence, Sears may terminate SAHS’s
rights in this Section 1.2 to sell by Seller Digital Methods upon 24-months’
prior written notice. Upon termination in accordance with the preceding sentence
of SAHS’s rights to sell by Seller Digital Methods, Sears will grant SAHS a
license to allow SAHS to (a) market all Seller-Branded Products by all
then-current and future means, methods, and channels outside of the Territory if
such marketing would not violate any Existing Contractual Obligation in effect
immediately prior to the date of such license, and (b) sell all Seller-Branded
Products by all Digital Methods in the Territory and all Seller-Branded Product
outside of the Territory if the sale would not violate any Existing Contractual
Obligation in effect immediately prior to the date of such license. The license
described in the preceding sentence will include terms that are usual and
customary for licenses of this type for comparable circumstances and a duration
that is the same as the remaining duration of the last of the License Agreements
to terminate in accordance with its terms. “Dealer” means an unrelated
third-party owner authorized to operate a Store. “License Agreements” means the
following, each dated August 8, 2012: the Store License Agreement between Sears
Outlet Stores, L.L.C. and Sears; the Store License Agreement between Sears Home
Appliance Showrooms, LLC and Sears; and the Trademark License Agreement between
SHO and Sears (the “Trademark License Agreement”). “Digital Methods,” “Existing
Contractual Obligation,” “Franchisee,” “HTS Products,” “Seller-Branded
Products,” and “Seller Digital Methods” each is defined in the Merchandising
Agreement.

1.3 Grant of License in the Additional Sears Marks. Subject to all the terms and
conditions of this Agreement, Sears hereby grants to SAHS, for and during the
Term, a non-exclusive, royalty-free, fully paid up, non-transferable and
terminable right and license to use, and authorize Dealers and Franchisees to
use, the Additional Sears Marks solely within the Territory in connection with
the marketing, offering and performance of Services provided under the
Additional Sears Marks.

1.4 Grant of License in the Domain Names. Subject to all the terms and
conditions of this Agreement, Sears hereby grants to SAHS, for and during the
Term, an exclusive, royalty-free, fully paid up, non-transferable and terminable
right and license to use the Domain Names

 

2



--------------------------------------------------------------------------------

Execution Copy

 

on the websites identified by the Domain Names (the “Websites”) and in
connection with promotion of the Stores, the marketing and sale of the
Seller-Branded Products, and the marketing and sale of the Services.

1.5 Further Sublicense. SAHS has the right to sublicense the SEARS Service Mark,
the Store Names and the Additional Sears Marks to Dealers and Franchisees for
the operation of Stores. For each New HTS Store (as defined Section 9 of the
Merchandising Agreement), SAHS and the Dealer or Franchisee for such New HTS
Store shall enter into an Authorizing Agreement. SAHS shall not enter into an
Authorizing Agreement with a Sears Competitor or as Sears Competitor Affiliate
(as defined in Section 10.3 below). SAHS shall make no change to any form
Authorizing Agreement existing as of the Effective Date if such change would
reasonably be expected to have a material adverse effect on the business,
prospects, finances or reputation of Sears or the goodwill of the Marks.
“Authorizing Agreement” means an agreement authorizing a Dealer or Franchisee to
operate a Store and includes SAHS’s franchise agreements and dealer agreements.

1.6 SAHS Non-Competition. Neither SAHS nor any Affiliate of SAHS shall engage,
assist, own any beneficial interest, or otherwise participate, in any direct or
indirect capacity, in any development, ownership, operation, leasing, joint
venture, licensing, sponsorship, financing, consultation or similar relationship
with respect to any Sears Competitor (as defined in Section 10.3 below).
“Affiliate” shall mean any entity that, at the applicable time, directly or
indirectly controls, is controlled with or by or is under common control with, a
party. Notwithstanding the foregoing, only subsidiaries of Sears Holdings
Corporation will be deemed to be Affiliates of Sears for purposes of this
Agreement, and only subsidiaries of Sears Hometown and Outlet Stores, Inc. will
be deemed to be Affiliates of SAHS for purposes of this Agreement. SAHS shall
not perform any act that would be materially adverse to Sears’ legitimate
business interests as reflected in this Agreement.

1.7 Restrictions on Sales. SAHS acknowledges that it is bound by the terms and
conditions of Section 12(a)(iii)(B) of the Merchandising Agreement.

1.8 Sears Non-Competition. Sears acknowledges that it is bound by the terms and
conditions of Section 9(c) of the Merchandising Agreement.

ARTICLE II

CERTAIN OBLIGATIONS OF SAHS

2.1 Site Selection. SAHS shall be responsible for the selection of suitable
sites for the Stores. SAHS acknowledges that it is bound by the terms and
conditions of Section 9(b) of the Merchandising Agreement.

2.2 Promotion and Goodwill; Standards of Conduct. SAHS shall use its
commercially reasonable efforts to promote the Stores, the Websites, the HTS
Products and the

 

3



--------------------------------------------------------------------------------

Execution Copy

 

Services in the Territory and to promote and maintain goodwill toward Sears, the
Stores and the Websites. In all dealings with customers, prospective customers,
suppliers and the public, SAHS shall adhere to the highest standards of honesty,
integrity, fair dealing and ethical conduct. Sears may require SAHS to terminate
for cause any Dealer or Franchisee that (a) has taken any action that causes
SAHS to be in non-compliance with a material term of this Agreement, or
(b) fails to maintain the high quality and reputation of the Marks, in each case
described in clauses (a) and (b) after SAHS has received written notice from
Sears, and a reasonable opportunity to cause the Dealer or Franchisee to cure,
the non-compliance or failure to maintain continues.

2.3 Compliance with Law.

a. Anti-Corruption and Anti-Bribery. SAHS acknowledges that The Foreign Corrupt
Practices Act of 1977, 15 U.S.C. §§78dd-1, et. seq. (the “FCPA”) applies to
SAHS’s business relationship with Sears and that national or regional
anti-corruption or anti-bribery laws may apply to either SAHS or SAHS’s business
relationship with Sears (together with the FCPA, the “Anti-Corruption Laws”).
SAHS represents and warrants that (i) SAHS and its Personnel do and shall comply
with all applicable Anti-Corruption Laws; (ii) SAHS has not conducted, and shall
not conduct, business with any individual or entity listed by the U.S.
Government on any U.S. Government watch lists, including the U.S. Office of
Foreign Assets Control security watch lists.; and (iii) all Personnel shall
receive periodic training on compliance with the Anti-Corruption Laws. No later
than January 1st of each year and as otherwise requested by Company, SAHS shall
certify in a form satisfactory to Sears that this Section 2.4a remains true,
accurate and correct. SAHS shall fully cooperate with Sears in any ethics and
compliance investigation, including any investigations related to the
Anti-Corruption Laws, and with any governmental inquiry or investigation related
to the Anti-Corruption Laws, and unless prohibited from doing so, will promptly
notify Sears of any such investigation. “Personnel” means the officers,
directors, employees, agents, suppliers, licensors, licensees, contractors,
subcontractors, and other representatives, from time to time, of (i) the
applicable entity, (ii) as to Sears, its Affiliates, and (iii) as to SAHS, its
Affiliates.

b. SAHS shall comply with all applicable laws, regulations, standards and
decrees of any governmental authorities in the Territory in connection with its
performance under this Agreement, including but not limited to commercial
electronic mail communication laws and export control and anti-boycott laws, and
shall obtain all governmental approvals, permits, licenses and other
authorizations necessary or appropriate for SAHS to perform their obligations
under this Agreement.

2.4 Expenses. Unless otherwise expressly provided in this Agreement, any and all
expenses, costs and charges incurred by SAHS in the performance of any of its
obligations under this Agreement shall be borne and paid for by SAHS, without
any right of contribution or reimbursement from Sears.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE III

STORE OPERATIONS AND PROMOTION

3.1 Store Names.

a. Use of Store Name. SAHS shall operate, and authorize Dealers and Franchisees
to operate, the Stores only under the Store Names written in styles and
typefaces and accompanied by logos and symbols only as specifically authorized
by Sears in writing. Sears hereby approves the logos used by SAHS as of the
Effective Date. SAHS shall use the full Store Name on all stationery, business
cards, signage, sales receipts, vehicles for Store use, Store fronts,
advertising and correspondence with or to customers and potential customers of
the Store unless otherwise authorized by Sears in writing. SAHS may use any of
the Store Names (but not the SEARS Service Mark alone) as SAHS’s company name or
fictitious business name on checks, check blanks and bank accounts used solely
for the operation of the Stores. Notwithstanding the foregoing, SAHS may use the
SEARS Service Mark alone (i.e., not as part of a Store Name) as an abbreviated
version of the Store Name only on the primary signage-outside the Store and the
inventory of in-store signage and point of purchase material in the possession
of SAHS, Dealers or Franchisees on the Effective Date, provided, however, that
SAHS shall post, and shall require Dealers and Franchisees to post, signs as
required by Section 3.1(b) below.

b. Additional Statement. All printed material bearing a Store Name and all
printed advertising of the Stores or the Website shall also expressly state in
the appropriate language: “«Store Name» are independently owned and operated
under license from Sears, Roebuck and Co.” and “The SEARS mark is a service mark
of Sears Brands, LLC.” In addition, SAHS shall post, and shall require
authorized Dealers and Franchisees to post, a clear and conspicuous sign on the
front of every Store stating in the appropriate language: “«Store Name».
Independently owned and operated by «DBA» [Store owner’s name or legal entity
under which owner is doing business]”.

3.2 Operating Standards. SAHS shall comply, and ensure that Dealers and
Franchisees comply, with all commercially reasonable written operating policies
and procedures adopted by Sears or Sears Brands from time to time upon 60-days’
advance written notice to SAHS (the “Operating Standards”). SAHS acknowledges
that any Operating Standards documents provided to SAHS are to be used solely by
SAHS, Dealers and Franchisees in performing the obligations under this
Agreement.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

3.3 Advertising. SAHS shall be bound by the terms and conditions of
Section 12(a)(iii)(E) of the Merchandising Agreement with respect to the Marks.

3.4 Electronic Mail. With respect to its own email communications SAHS will
comply with the CAN-SPAM Act (the “Act”) as the Sender or Designated Sender (as
defined in the Act and associated rules promulgated by FTC under the Act), to
the exclusion of all others, which email communication will be distinguished
from email communications from Sears and its Affiliates, as follows: (a) SAHS
will send its email communications a domain name that clearly indicates SAHS or
one of its Affiliates is the sender (such as searshometownandoutlet.com or
searshomtownstores.com); (b) SAHS will use SEARS HOMETOWN AND OUTLET STORES on
the FROM line; (c) SAHS will not use the Sears logo without including “Hometown
Stores,” “Home Appliance Showroom,” or “Outlet” in SAHS’s logos and branding;
and (d) SAHS will use in the footer of each email communication the following
text for an unsubscribe link: “Click here to unsubscribe from receiving
promotional email from Sears Hometown and Outlet Stores, Inc. (“SAHS”). Please
note that SAHS is not associated with Sears, Roebuck and Co., Sears Holdings, or
any of their subsidiaries.”

ARTICLE IV

MARKS

4.1 Ownership. Except as otherwise expressly provided in this Agreement, Sears
Brands reserves all rights in and to: (a) the Store Names, (b) the SEARS Service
Mark, (c) the Additional Sears Marks and (d) the Domain Names. The Store Names,
SEARS Service Mark, Additional Sears Marks and the Domain Names are referred to
collectively in this Agreement as the “Marks.” SAHS acknowledges that the
goodwill associated with the Marks has inherent value. Any and all use of any
Marks inures to the benefit of Sears Brands, and this Agreement does not confer
on SAHS any goodwill or ownership interests in any Marks. SAHS shall have no
rights in any of the Marks other than the limited right to use, and authorize
Dealers and Franchisees to use, the Marks solely to market and sell the HTS
Products and Services in the Stores and through the Digital Methods in
accordance with the terms of this Agreement.

4.2 Use of Marks. SAHS shall comply at all times with any instructions provided
in writing by Sears from time to time regarding use of any Store Name and all
other Marks. SAHS shall use the Marks only as expressly authorized in this
Agreement and shall take all necessary steps to preserve the goodwill, prestige
and reputation associated with the Marks. SAHS acknowledges that Sears may, from
time to time, issue additional guidelines or instructions regarding the use of
the Marks, and SAHS shall comply with any such guidelines and instructions. SAHS
further acknowledges that upon expiration or termination of this Agreement, no
monetary value shall be attributable to any goodwill associated with the use of
the Marks by SAHS. Upon expiration or termination of this Agreement, SAHS shall
remove any Mark from any corporate, fictitious or trade name or from any prefix,
suffix or other modifying trademarks, logos, words, terms, designs or symbols.
SAHS shall obtain such licenses, permits and authorizations relating to its use
of the Marks as may be necessary or advisable under the laws of the Territory.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

4.3 Quality Control.

a. Quality Control Obligation. SAHS acknowledges that the reputation of Sears is
based on the sale of high quality products and services offered under the Marks.
SAHS shall only use the Marks in connection with high-quality HTS Products and
Services. The Products (as defined in the Merchandising Agreement) shall be
deemed to meet the standards prescribed in the preceding sentence. SAHS shall
cooperate and comply in good faith with all commercially reasonable quality
control measures undertaken by or at the request of Sears in order to preserve
or protect the integrity of the Marks. Sears recognizes that SAHS has used the
Marks for many years in connection with the operation of the Stores and the
Websites and during that period has used the Marks in connection with HTS
Products and Services found to be of acceptable quality. Sears further
recognizes that SAHS has in place, SAHS shall maintain throughout the Term, an
effective system for evaluating, monitoring and ensuring continuing quality of
the HTS Products and Services and for evaluating and monitoring the Dealers and
Franchisees.

b. Notice of Non-Compliance. If Sears determines that SAHS, or any of its
Dealers or Franchisees, is not in compliance with this Section 4.3, Sears may
notify SAHS of such non-compliance (“Notice of Non-Compliance”). A Notice of
Non-Compliance from Sears shall be in writing and shall set forth with
sufficient particularity a description of the nature of the non-compliance and
any requested action for curing such non-compliance. Additionally, SAHS shall
promptly notify Sears of any non-compliance on the part of SAHS or any of its
Dealers or Franchisees. Upon SAHS’s receipt of a Notice of Non-Compliance, or
Sears’ receipt of a voluntary notice of non-compliance, SAHS shall promptly
correct the issues identified in such notice (“Quality Issues”), by enacting the
cure mechanisms contained in Sections 4.3b.(i) through 4.3b.(iv).

(i) Cure Plan. SAHS shall use reasonable efforts to cure or otherwise resolve
all Quality Issues as soon as possible. In the event that the Quality Issues
identified in a Notice of Non-Compliance cannot be cured or otherwise resolved
with thirty (30) days from receipt of such notice, SAHS shall submit to Sears a
written plan to correct such Quality Issues (“Cure Plan”) within sixty (60) days
after receipt of such Notice of Non-Compliance. For Quality Issues identified by
SAHS in a voluntary notice of non-compliance, such Cure Plan shall accompany
SAHS’s notice.

(ii) Cure Plan Approval. After SAHS submits its Cure Plan to Sears, the parties
shall appoint a representative to promptly review and discuss in good faith the
proposed Cure Plan.

(iii) Initial Cure Period. Once Sears, in its sole but good faith discretion,
has approved the Cure Plan (“Cure Plan Approval”), SAHS shall have a 120 day
cure period, or a longer period as approved by Sears on a case-by-case basis in
its sole but good faith discretion (“Initial Cure Period”) from Cure Plan
Approval to correct the Quality Issues.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

(iv) Additional Cure Period. If the Quality Issues are not capable of being
cured, or the Cure Plan is not capable of being completely executed, within the
Initial Cure Period or the quality Issues otherwise remain uncured after the
expiration of the Initial Cure Period, Sears and SAHS shall each appoint a
representative to promptly negotiate in good faith additional or other cure
plans (“Additional Cure Plan”) for a different or additional cure period
(“Additional Cure Period”) that may be reasonably necessary to correct such
Quality Issues. If the parties are unable to agree on an Additional Cure Plan or
Additional Cure Period, Sears shall, in its sole but good faith discretion,
determine such Additional Cure Plan or Additional Cure Period.

(v) Effect of Non-Compliance. If the Quality Issues have not been cured to
Sears’ satisfaction or the Quality Issues remain otherwise uncured after the
time period provided for in the Initial Cure Period and any Additional Cure
Period(s), such Quality Issues shall be deemed uncured (“Uncured Quality
Issues”). In that case, SAHS shall cease use of the Marks on or in connection
with the HTS Products, Services or activities that are the subject of the
Uncured Quality Issues as soon as reasonably practicable but in no event later
than six (6) months after such Quality Issues are determined to be Uncured
Quality Issues with regard to use for marketing materials and one (1) year with
regard to all use on SAHS’s HTS Products or Services.

4.4 Avoidance of Adverse Actions. SAHS shall refrain from taking any action that
would jeopardize or impair the ownership, legality and/or enforceability of any
of the Marks. In addition, SAHS shall not use, advertise, promote, or register
any trademark, service mark, trade name or domain name that is confusingly
similar to any of the Marks or any contraction or abbreviation thereof.

4.5 Infringement. SAHS shall notify Sears, within ten (10) days after SAHS
becomes aware thereof, of: (a) any use or registration of any word or phrase,
symbol, logo or design, or any combination of any of the foregoing that might
constitute infringement of any of the Marks, (b) any claim of any rights in any
Mark or in any confusingly similar trademark or service mark, and (c) any
action, publication or statement that might be adverse or detrimental to Sears’
or Sears Brands’ rights in the Marks or that might dilute or impair the value of
any of the Marks. Sears and/or Sears Brands shall have the exclusive right to
bring or defend all actions or proceedings relating to the Marks, and SAHS shall
cooperate fully with Sears and Sears Brands in the prosecution or defense of
such actions. Neither Sears nor Sears Brands shall have any obligation to bring
any action relating to the Marks, and failure by Sears and/or Sears Brands to
bring any action relating to the Marks shall not be construed as a breach of
this Agreement or waiver of any right reserved by Sears or Sears Brands. SAHS
shall execute all documents, testify truthfully and provide evidence in
connection with any action or proceeding relating to the Marks as may be
reasonably required by Sears or Sears Brands.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

4.6 Change in Scope. SAHS may request in writing an expansion of the scope of
the licenses granted under this Agreement to include new trademarks, service
marks or other proprietary designations; new products or services; new retail
formats or business models; and/or new jurisdictions. Sears may approve or
reject such expansion request in its sole discretion. If Sears approves such
expansion request, Sears reserves the right to charge a royalty for the expanded
rights.

4.7 Co-Branding. SAHS shall not co-brand the Marks with any other third party
trademark or service mark without Sears’ prior written consent. Sears hereby
authorizes SAHS to co-brand SEARS HOMETOWN STORE with the FLEXI COMPRAS service
mark owned by Flexi Compras Corporation.

ARTICLE V

DEFENSE AND INDEMNIFICATION

5.1 Defense and Indemnification by SAHS. SAHS shall defend, indemnify and hold
harmless Sears and Sears Brands and their respective directors, officers,
employees, Affiliates, agents and contractors from and against any and all
alleged and actual claims, liabilities, damages, penalties, losses, actions,
lawsuits, proceedings, costs or expenses (including, but not limited to court
costs and attorneys’ fees), (collectively “Claims”), even though such Claims may
be false, fraudulent or groundless, arising out of or in connection with any
death of or injury to any person, damage to any property, or any loss suffered
by a third party which results or is claimed to have resulted, in whole or in
part, from:

a. the operation of the Stores, including but not limited to merchandise sold,
work done, services rendered, products used therein and condition of Store
premises, equipment and/or vehicles;

b. any other act or omission of SAHS, SAHS’s Affiliates, Dealers, Franchisees
and the Personnel of each of them in connection with performance under this
Agreement, including, but not limited to the advertising, storage, shipment,
transport, delivery, installation, adaptation, conversion, warranty, repair or
servicing of any HTS Product;

c. any violation by SAHS (or its Affiliates, Dealers and Franchisees, or the
Personnel of each of them) of any Anti-Corruption Law;

d. any actual or alleged infringement of any copyright, patent or claim of
patent rights, or any trademark, service mark, trade name or other identifying
mark, slogan or proprietary trade dress, other than the Marks;

e. latent or patent defect in any HTS Product not purchased by SAHS from Sears
or its Affiliates;

 

9



--------------------------------------------------------------------------------

Execution Copy

 

f. any actual or alleged failure of the Stores, the Websites or any of the HTS
Products not purchased from Sears or its Affiliates to comply with any law,
statute, ordinance, administrative order, rule, or regulation in force in the
Territory;

g. SAHS’s use of any Mark other than in accordance with the terms of this
Agreement; and

h. any lack of validity or enforceability of this Agreement caused by SAHS.

SAHS shall use counsel satisfactory to Sears and Sears Brands in the defense of
any such claims, and in the event of any actual or potential conflict of
interest between Sears and SAHS in the defense of any such claim, Sears may
engage its own counsel at SAHS’s expense. SAHS shall not enter into any
settlement with respect to any such claims without the prior written consent of
Sears and without obtaining a release of all claims against Sears and Sears in a
form approved in writing by Sears. This Section 5.1 shall survive any
termination or expiration of this Agreement. The parties acknowledge all
indemnification obligations for Claims relating to HTS Products purchased by
SAHS from Sears or its Affiliates are governed by Section 14 of the
Merchandising Agreement.

5.2 Defense and Indemnification by Sears. Sears shall defend, indemnify and hold
harmless SAHS and its respective directors, officers, employees, Affiliates,
agents and contractors from and against any and all Claims arising out of any
death of or injury to any person, damage to any property, or loss suffered which
results or is claimed to have resulted, in whole or in part, from:

a. claims by third parties that SAHS’s use of the Marks in accordance with this
Agreement constitutes trademark, service mark or trade dress infringement,
dilution, unfair competition, misappropriation or false/misleading advertising;

b. any third party claims as to the lack of validity or enforceability of
(i) the registrations of the Marks or (ii) Sears’ or its Affiliates’ ownership
rights in the Marks; and

c. any lack of validity or enforceability of this Agreement caused by Sears.

SAHS shall not, however, be entitled to recover for SAHS’s own lost profits.
This Section 5.2 shall survive any termination or expiration of this Agreement.

ARTICLE VI

RECORDKEEPING; INSPECTION AND AUDIT RIGHTS

6.1 Records. SAHS shall maintain and preserve, at SAHS’s sole expense, full,
complete and accurate books, records and accounts for a period of two (2) years
after the date of

 

10



--------------------------------------------------------------------------------

Execution Copy

 

their preparation or such longer period as may be required by the Operating
Standards or any applicable law in the Territory. Such records may be compiled
on computer discs and shall include but are not necessarily limited to: copies
of all Authorizing Agreements, Dealer and Franchisee lists, employee records,
sales, invoices, cash receipts, service records, purchase records, accounts
payable, cash disbursement records, inventory records, general ledgers, itemized
bank deposit slips and bank statements, corporate records (include minute
books), copies of sales tax returns and copies of SAHS’s income tax returns,
records relating to Anti-Corruption Law compliance.

6.2 Inspection and Audit Rights. To determine whether SAHS is complying with
this Agreement Sears (or any party designated by Sears) shall have the right at
any reasonable time and with at least twenty (20) days prior notice to SAHS to:
(a) inspect the Stores, including areas beyond the sales floor, and any
locations where any Services are offered or performed; (b) inspect all HTS
Products offered by SAHS not purchased from Sears or its Affiliates; (c) observe
SAHS’s sales practices and SAHS’s employees or agents in the performance of
their duties; and (d) inspect all of SAHS’s books and records. Upon at least
twenty (20) days prior notice to SAHS, Sears (or a party designated by Sears)
shall have the right to inspect, audit and copy any or all of the records
described in Section 6.1 above. SAHS shall cooperate fully in any such
inspection or audit.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 SAHS Representations and Warranties. SAHS represents and warrants to Sears
that:

a. Company Status. SAHS is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary power and authority to enter into and perform its obligations
under this Agreement, to carry on its business and to own and lease properties
as required for SAHS’s full performance under this Agreement.

b. Authorization of Signatory. The person executing this Agreement on behalf of
SAHS has been duly authorized to perform such actions on behalf of SAHS.

c. No Violations. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein: (a) will not violate
SAHS’s Certificate of Organization, Limited Liability Company Agreement or any
other charter document of SAHS; (b) will not constitute or create a violation of
or default under, or result in the creation or imposition of any lien, security
interest or encumbrance under, any contract, agreement, loan, note, mortgage,
security agreement, deed to secure debt, guaranty, lease (capital or operating)
or any other document, instrument or arrangement; and (c) will not violate or
contravene any judicial or administrative decree, rule or order to which SAHS is
a party or by which SAHS or any of their respective properties or businesses may
be bound.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

d. No Adverse Proceedings. There is no arbitration, litigation, administrative
proceeding, proposed legislation, government investigation or any other suit,
action or proceeding pending against SAHS as of the Effective Date that would
adversely affect the ability of SAHS to enter into or perform their obligations
under this Agreement or would have a material adverse effect on the business,
prospects, finances or reputation of SAHS, if determined adversely to any of
them. Further, neither SAHS is the subject of any pending bankruptcy,
insolvency, receivership or similar proceeding, nor is it a party to, subject
to, or in default in any material respect under, any writ, injunction, decree
judgment, award, determination, directive or demand of any arbitrator, court or
governmental agency or instrumentality.

e. No Defaults. SAHS is not in default under any deed of trust, mortgage, lease,
security agreement, note, preferred stock, bond, indenture, guaranty or other
instrument or security issued by SAHS.

f. Accuracy of Information. All information provided by SAHS in connection with
this Agreement is true, correct and complete.

7.2 Sears Representations and Warranties. Sears represents and warrants to SAHS
that:

a. Company Status. Sears is a corporation, duly organized, validly existing and
in good standing under the laws of the State of New York and has all necessary
power and authority to enter into and perform its obligations under this
Agreement, to carry on its business and to own and lease properties as required
for Sears’ full performance under this Agreement.

b. Authorization of Signatory. The person executing this Agreement on behalf of
Sears has been duly authorized to perform such actions on behalf of Sears.

c. No Violations. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein: (a) will not violate
Sears’ Articles of Incorporation, by-laws or any other charter document of
Sears; (b) will not constitute or create a violation of or default under, or
result in the creation or imposition of any lien, security interest or
encumbrance under, any contract, agreement, loan, note, mortgage, security
agreement, deed to secure debt, guaranty, lease (capital or operating) or any
other document, instrument or arrangement; and (c) will not violate or
contravene any judicial or administrative decree, rule or order to which Sears
is a party or by which Sears or any of their respective properties or businesses
may be bound.

d. No Adverse Proceedings. There is no arbitration, litigation, administrative
proceeding, proposed legislation, government investigation or any other suit,
action or proceeding pending against Sears as of the Effective Date that would
adversely affect the ability

 

12



--------------------------------------------------------------------------------

Execution Copy

 

of Sears to enter into or perform their obligations under this Agreement or
would have a material adverse effect on the business, prospects, finances or
reputation of Sears, if determined adversely to any of them. Further, neither
Sears is the subject of any pending bankruptcy, insolvency, receivership or
similar proceeding, nor is it a party to, subject to, or in default in any
material respect under, any writ, injunction, decree judgment, award,
determination, directive or demand of any arbitrator, court or governmental
agency or instrumentality.

e. No Defaults. Sears is not in default under any deed of trust, mortgage,
lease, security agreement, note, preferred stock, bond, indenture, guaranty or
other instrument or security issued by Sears.

f. Accuracy of Information. All information provided by Sears in connection with
this Agreement is true, correct and complete.

 

13



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE VIII

NO IMPLIED WARRANTIES; LIMITATION OF LIABILITY

8.1 Disclaimer of Warranty. Except as expressly set forth herein (and except as
may be required by law), Sears expressly disclaims all representations and
warranties, expressed or implied, in connection with the Marks and this
Agreement, including, without limitation, the implied warranties of
merchantability and fitness for a particular purpose. All materials provided
hereunder are provided “as is” and “with all faults.”

8.2 Limitation of Liability. Sears shall not be liable to SAHS or its
Affiliates, directors, officers, customers or employees for any indirect,
special, consequential, incidental, or punitive damages, losses, or expenses
(including, without limitation, lost or anticipated revenues, profits, or
savings relating to the same) arising from any claim relating directly or
indirectly to this Agreement, whether a claim for such damages is based on
warranty, contract, tort (including, without limitation, negligence or strict
liability), even if an authorized representative of Sears has been advised of
the likelihood or possibility of the same.

ARTICLE IX

TERMINATION

9.1 Termination upon Cessation of Use. Sears may terminate this Agreement
effectively immediately upon 10-days’ advance written notice to SAHS if SHO for
12 consecutive months has operated, or has authorized its dealers and
Franchisees to operate, any retail store or store-within-a-store using a store
name other than a Store Name.

9.2 Termination for Breach.

a. Subject to the next sentence, (a) Sears or SAHS may terminate this Agreement
in the event of a material breach of this Agreement by the other Party if the
breach is curable by the breaching Party and the breaching Party fails to cure
the breach within 30 days following its receipt of written notice of the breach
from the non-breaching Party. If the breach is not curable by the breaching
Party, the non-breaching Party may immediately terminate this Agreement
following the non-breaching Party’s delivery of notice to the breaching Party.

b. Sears may terminate this Agreement effectively immediately upon 10-days’s
advance written notice to SAHS if a Stockholding Change occurs.

9.3 Termination in Response to Termination of Other Separation Agreements. Sears
or SAHS may terminate this Agreement (whichever party is entitled to terminate,
the “Terminating Party”) effective immediately upon 30-days’ advance written
notice to the other

 

14



--------------------------------------------------------------------------------

Execution Copy

 

party if (a) the Terminating Party or any of its Affiliates terminates the
Separation Agreement as a result of a material breach of, or a material default
by, the other party or its Affiliates of their obligations in the Separation
Agreement, (b) the Terminating Party or any of its Affiliates terminates any of
the License Agreements in accordance with its terms as a result of a material
breach of, or a material default by, the other party or its Affiliates of their
obligations in the License Agreement, (c) the Terminating Party or any of its
Affiliates terminates the Merchandising Agreement in accordance with its terms
as a result of a material breach of, or a material default by, the other party
or its Affiliates of their obligations in the Merchandising Agreement, or
(d) the Terminating Party or any of its Affiliates terminates the Shop Your Way
Rewards Retail Establishment Agreement dated August 8, 2012 between SHO and
Sears Holdings Management Corporation (the “SYW Agreement”) in accordance with
its terms as a result of a material breach of, or a material default by, the
other party or its Affiliates of their obligations in the SYW Agreement.

9.4 Termination if Renewals Do Not Occur. If SHO does not elect to extend the
Term of the Merchandising Agreement for the First Renewal Period or the Second
Renewal Period (as those terms are defined in the Merchandising Agreement),
Sears may terminate this Agreement effective immediately upon 10-days’ advance
written notice to SAHS.

9.5 Consequences of Termination. Upon any expiration or termination of this
Agreement for any reason whatsoever, the following provisions shall apply:

a. Termination of License. The licenses granted under Sections 1.1, 1.2 and 1.3
shall immediately and automatically terminate and SAHS shall cease using the
Store Name, all other Marks and all Confidential Information of Sears
immediately upon such termination or expiration, except as otherwise expressly
authorized under this Section 9.3 or by Sears in writing. SAHS shall take all
necessary action to change the Store Names and its fictitious business name
and/or registered trade name to omit the SEARS Service Mark and all other words
that may be confusingly similar to the SEARS Service Mark or any other Mark.
SAHS shall return to Sears immediately upon such termination or expiration the
Operating Standards document and all copies thereof together with all
documentation prepared by or on behalf of SAHS that is derived from or based on
such documents or any other Confidential Information of Sears. Within sixty
(60) days after the date of any termination or expiration of this Agreement,
SAHS shall furnish Sears with evidence reasonably satisfactory to Sears
demonstrating SAHS’s compliance with the foregoing obligations.

b. Representation. After the date of such expiration or termination, SAHS shall
not represent or hold itself out as a retailer authorized by Sears or one of its
Affiliates or otherwise engage in any practices which might make it appear that
SAHS is still authorized to operate any Store or use any Mark.

c. No Compensation. SAHS acknowledges and agrees that no indemnities or
compensation of any kind shall be due to SAHS as a result of the termination or
expiration of this Agreement. In particular, SAHS waives any claim it may have
or acquire against Sears for

 

15



--------------------------------------------------------------------------------

Execution Copy

 

any expenses incurred by it in preparing for and pursuing its operation of the
Stores, including but not limited to the engagement of any employees or
contractors; the rental, purchase, furnishing or remodeling of any facilities;
the rental, purchase or other acquisition of equipment; and the development,
purchase and/or dissemination of any advertisements or promotional materials.

d. Liability for Pre-Termination Actions. Nothing herein shall be construed to
relieve SAHS of any obligation with respect to HTS Products purchased,
liabilities incurred or other activities undertaken in connection with the
Stores prior to the date of such expiration or termination, including but not
limited to SAHS’s defense and indemnity obligations, and such obligations shall
survive any such termination or expiration.

e. Consent to Termination Provisions. Both parties expressly and unconditionally
agree that each and every cause of termination under this Agreement is
contracted to freely and constitute a breach of the essential obligations of
this Agreement by the party in breach.

ARTICLE X

RELATIONSHIP; ASSIGNABILITY

10.1 Relationship. Sears and SAHS are acting as independent contractors under
this Agreement, and SAHS is not an employee or agent of Sears. Nothing herein is
intended to make either party a general or special agent, legal representative,
subsidiary, joint venturer, partner, franchiser or franchisee, fiduciary,
employee or servant of the other for any purpose. SAHS is not authorized or
empowered (i) to act as an agent for Sears; (ii) to enter into agreements,
transact business or incur obligations for or on behalf of Sears; (iii) to
accept legal service of process for or on behalf of Sears; or (iv) to bind Sears
in any manner whatsoever. SAHS shall not do or omit to do anything that might
imply or indicate that SAHS is an agent, representative, branch, division, or
Affiliate of Sears or that Sears or its Affiliates in any manner either directly
or indirectly, own, control or operate any of the Stores or the Websites or are
in any way responsible for SAHS’s acts or obligations.

10.2 Assignability. SAHS acknowledges that its rights and duties under this
Agreement are personal and that Sears has entered into this Agreement and
granted the license in reliance upon Sears’ perceptions of the character,
business skill, aptitude and financial capacity of SAHS. Accordingly, SAHS shall
not assign its rights or duties under this Agreement without Sears’ prior
written consent.

10.3 Definition of Stockholding Change. “Stockholding Change” means the
occurrence of any transaction or event, whether voluntary or involuntary, that
results in a Sears Competitor becoming, or as a consequence of which a Sears
Competitor becomes, directly or indirectly, at any time after the date of this
Agreement and by whatever means, the beneficial owner of more than 50% of SAHS’s
membership interests or 50% of the total voting power of

 

16



--------------------------------------------------------------------------------

Execution Copy

 

outstanding securities entitled to vote in, or carrying the right to direct the
voting with respect to, directly or indirectly and by whatever means the
election of the board of directors of SAHS or any of its subsidiaries. “Sears
Competitor” means, solely for purposes of this Agreement and for no other
purpose, Amazon.com, Inc., Best Buy Co., Inc., hhgregg, Inc., The Home Depot,
Inc., Lowe’s Companies, Inc., Target Corporation, Tractor Supply Co., Wal-Mart
Stores, Inc., each other retailer that competes in any material respect with
Sears’ major home appliance business or Sears’ power lawn and garden business,
and the Sears Competitor Affiliates of each of them. “Sears Competitor
Affiliates” means each individual or entity that directly or indirectly, and by
whatever means, controls, is under common control with, or is controlled by, a
Sears Competitor.

ARTICLE XI

LICENSE OPERATING COMMITTEE; DISPUTE RESOLUTION

11.1 License Operating Committee. Subject to the last sentence of this
Section 11.1, Sears and SAHS will form a committee (the “License Operating
Committee”) that will address all day-to-day operational and other issues that
may arise with respect to this Agreement and all Disputes (as defined in
Section 11.2 below). The License Operating Committee will discuss all of these
issues and will attempt to resolve informally all Disputes in accordance with
Section 11.2b. The License Operating Committee will consist of three employees
of each party as designated by the party. The initial employee designees are
listed on Appendix 11.1. Each party may replace one or more of its designees at
any time upon notice to the other Party. Each party will promptly fill all of
its License Operating Committee vacancies as they arise by notice to the other
party. Unless the members of the License Operating Committee unanimously agree
otherwise, the License Operating Committee will meet at least once every
calendar month during the Term on the dates determined by the members of the
License Operating Committee. If the members of the Merchandise Operating
Committee cannot agree on a date or a time for a particular monthly meeting the
meeting will occur at 1:00 p.m. Central Time on the second Thursday of the month
at the offices of SHC, 3333 Beverly Road, Hoffman Estates, IL 60179 B6-D. At all
times one of the members of the License Operating Committee will serve as the
License Operating Committee’s Chairperson. The Chairperson will rotate among the
License Operating Committee members on a monthly basis. The initial Chairperson
is listed on Appendix 11.1 and the other License Operating Committee members
each will serve thereafter as Chairperson, on a monthly basis, rotating between
Sears’ members and SAHS’s members. The Chairperson (i) will request that License
Operating Committee members provide meeting agenda items and (ii) will
distribute to members, at least two business days in advance of each License
Operating Committee meeting, an agenda for the meeting. If in accordance with
the Trademark License Agreement a “License Operating Committee” has been formed
and is operating (the “TLOC”), then (a) Sears and SAHS will not be required to
form the License Operating Committee in accordance with this Section 11.1 and
(b) the TLOC will serve at the License Operating Committee for all purposes of
this Agreement.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

11.2 Dispute Resolution.

a. License Operating Committee’s Attempt to Resolve Dispute. If a Dispute
arises, neither party may cease to perform any of its obligations in this
Agreement in accordance with their terms or take any formal legal action (such
as seeking to terminate this Agreement, seeking mediation in accordance with
Section 11.2c, or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
party has first (i) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the License Operating Committee and (ii) complied with the
terms and conditions of this Section 11. At the first monthly meeting of the
License Operating Committee following the delivery of the Dispute Notice (the
“Dispute Resolution Meeting”) the License Operating Committee will attempt to
resolve all of the Disputes that are the subject of the Dispute Notice. Each
party will cause its designees on the License Operating Committee to negotiate
in good faith to resolve all Disputes in a timely manner. If by the 10th
calendar day following the Dispute Resolution Meeting the License Operating
Committee has not resolved all of the Disputes (the “Resolution Failure Date”)
the parties will proceed to mediate the unresolved Disputes (“Unresolved
Disputes”) in accordance with Section 11.2c.

b. Dispute Defined. Subject to the next sentence, “Dispute” means each claim,
controversy, dispute, and disagreement between (i) on the one hand, SAHS or any
of its Affiliates, or any of their respective shareholders, officers, directors,
agents, employees, legal representatives (including attorneys in their
representative capacity), successors and assigns, and (ii) on the other hand,
Sears or any of its Affiliates, employees, legal representatives (including
attorneys in their representative capacity), successors and assigns, in each
case arising out of or relating to a party’s performance, or failure to perform,
one or more of its obligations in this Agreement. Disputes do not include
claims, controversies, disputes or disagreements with respect to compliance with
Article IV or payment obligations with respect to amounts due in accordance with
the terms and conditions of this Agreement that are not reasonably in dispute.

c. Mediation of Unresolved Disputes. Sears and SAHS will in good faith attempt
to resolve all Unresolved Disputes by non-binding mediation. Sears and SAHS will
negotiate in good faith to determine the mediator, the mediator’s compensation
and related costs, and the applicable rules for the mediation. If by the 15th
day following the Resolution Failure Date Sears and SAHS have been unable to
settle an Unresolved Dispute the obligations of Sears and SAHS in this
Section 11 will end with respect to the Unresolved Dispute.

ARTICLE XII

GENERAL PROVISIONS

12.1 Confidential Information. The parties acknowledge that in the course of
performing under this Agreement they may be exposed to Confidential Information
owned by the other party. “Confidential Information” shall include, but is not
limited to, all confidential and proprietary information, marketing, trade
secrets, know-how, development data, customer information, information about the
methods, operations, financial position of a party and other information and
knowledge which are not commonly known and which could be used by others

 

18



--------------------------------------------------------------------------------

Execution Copy

 

to the competitive disadvantage of the party that owns such Confidential
Information. All Confidential Information disclosed to any other party under
this Agreement shall remain the exclusive property of the disclosing party.

a. Non-disclosure of Confidential Information. Each party shall (i) use its best
efforts to protect the confidential nature of Confidential Information disclosed
to it, including notifying its Affiliates, subsidiaries, sublicensees,
distributors or anyone else with whom a party works to achieve the purposes of
this Agreement of the confidential nature of such Confidential Information,
(ii) prior to receiving any such Confidential Information, use its best efforts
to have the Dealers, Franchisees or anyone else with whom a party works to
achieve the purposes of this Agreement sign a confidentiality agreement
containing restrictions on the use and disclosure of such Confidential
Information no less restrictive than those contained herein, (iii) except as
provided in this Agreement or as required by law or court order, not disclose to
third parties or copy any Confidential Information or allow any third party
access to such Confidential Information without first obtaining the disclosing
party’s written consent, and (iv) not use, or permit others to use, any
Confidential information disclosed to it except for the purposes set forth
herein.

SAHS shall not, without the prior written permission of Sears, which permission
shall be given, if at all, in Sears’ sole discretion (i) directly or indirectly
utilize Confidential Information in its own business, (ii) manufacture or sell
any product that is based in whole or in part on such Confidential Information,
or (iii) disclose such Confidential Information to any third party.

SAHS shall cause each of the Dealers and Franchisees to agree in writing to be
bound by the provisions of this Section 12.1a.

b. Compelled Disclosure. In the event a party is required by law or court order
to disclose any Confidential Information of the disclosing party, that party
shall: (i) notify the disclosing party in writing as soon as possible, but in no
event less than thirty (30) calendar days prior to any such disclosure;
(ii) cooperate with the disclosing party to preserve the confidentiality of such
Confidential Information consistent with applicable law; and (iii) use its best
efforts to limit any such disclosure to the minimum disclosure necessary to
comply with such law or court order.

12.2 Force Majeure. Neither party hereto shall be liable for any failure,
inability, or delay of performance under this Agreement if such failure,
inability or delay results directly from the acts of any government (including
its laws, rules, orders, ordinances, and regulations), currency and/or exchange
controls, accidents, fires, insurrection, wars, strikes, floods, winds, or other
natural disasters, sabotage, breakdown of machinery, failure in sources of
supply, or any other cause beyond the reasonable control of such party.

12.3 Construction. All headings and titles used to identify the sections of this
Agreement are for the convenience of the parties and shall not be used in
construing or interpreting the provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

Execution Copy

 

12.4 Entire Agreement. This Agreement, together with all Exhibits hereto (which
are incorporated herein by this reference), is intended as the complete, final
and exclusive statement of the terms of this Agreement between SAHS and Sears
with regard to the subject matter hereof, and supersedes all prior oral and
written agreements, understandings, commitments, negotiations and practices
between the parties relating to such subject matter. Nothing in this Agreement
is intended, nor shall be deemed, to confer any rights or remedies upon any
person or entity not a party to this Agreement.

12.5 Amendments. Except as otherwise expressly provided in this Agreement, no
modification or amendment of this Agreement shall be effective unless made in a
writing executed by an authorized representative of each party hereto.

12.6 Remedies; Injunctive Relief. The rights and remedies provided herein shall
be cumulative and in addition to any other rights and remedies otherwise
available at law or in equity. Notwithstanding any other provision of this
Agreement, each party acknowledges that any breach by a party of Article IV or
Section 12.1 of this Agreement may cause the non-breaching party and its
Affiliates irreparable harm for which the non-breaching party and its Affiliates
have no adequate remedies at law. Accordingly, each party and its Affiliates,
without complying with Section 11.2c and without the necessity to post a bond or
other security, are entitled to seek injunctive relief for any such breach in
any state or federal court in Chicago, Illinois, USA, and each party consents to
the exclusive jurisdiction and venue in the state and federal courts in Chicago,
Illinois, USA for injunctive relief purposes. Each party waives all claims for
damages by reason of the wrongful issuance of an injunction and acknowledges
that its only remedy in that case is the dissolution of that injunction.

12.7 Non-Waivers. Any waiver of Sears’ rights or remedies under this Agreement
shall be effective only if made in writing signed by an authorized officer of
Sears. Neither any failure or delay by Sears in exercising any right or remedy,
nor any single or partial exercise or waiver of any right shall preclude any
other or further exercise thereof by Sears or the exercise of any other right or
remedy by Sears.

12.8 Severability. If any provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision and such invalid provision shall be deemed
to be severed from the Agreement.

12.9 Survivability. Each term of this Agreement that would, by its nature,
survive the termination or expiration of this Agreement will so survive,
including the obligation of either Party to pay all amounts accrued hereunder
and including Article V (Defense and Indemnification), Section 6.1 (Records),
Article VIII (No Implied Warranties; Limitation of Liability), Article IX
(Termination), and Section 12.1 (Confidential Information).

 

20



--------------------------------------------------------------------------------

Execution Copy

 

12.10 Notices. All notices required or permitted to be given hereunder shall be
given in writing and shall be sent by prepaid first class registered air mail,
express courier, personal delivery, or facsimile to the following addresses:

Sears shall be addressed at:

Sears, Roebuck and Co.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn: SVP and President, Marketing

Facsimile: (847) 286-2735

With a copy to:

Sears Holdings Management Corporation

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn: General Counsel

Facsimile: (847) 286-2471

SAHS shall be addressed at:

Sears Authorized Hometown Stores, LLC

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn.: President

Facsimile: (847) 286-7197

With a copy to:

Sears Hometown and Outlet Stores, Inc.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attn: General Counsel

In the case of notice by facsimile transmission, notice shall be confirmed
immediately by prepaid courier service. All notices shall be effective upon
receipt when delivered at the address so specified; provided, however, that any
notice sent by mail or courier shall be deemed to have been received ten
(10) days after dispatch, and any notice sent by facsimile transmission shall be
deemed to have been received when such facsimile is confirmed electronically.
Any party may change the address to which notices are to be sent by so notifying
the other party in writing in the manner provided herein.

12.11 Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

12.12 Good Faith and Fair Dealing. SAHS and Sears each shall exercise Good Faith
in the performance of its obligations in this Agreement. “Good Faith” means
honesty in fact and the observance of reasonable commercial standards of fair
dealing in accordance with Applicable Law.

12.13 Condition Precedent to the Effectiveness of this Agreement. This Agreement
shall not become effective until it has been approved by the Audit Committee of
the Board of Directors of SHC.

12.14 Governing Law; Jurisdiction; Waiver of Jury Trial.

a. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the federal laws of the United States, including but not limited to
the Lanham Act, and the internal laws of the State of Illinois other than its
conflict of laws principles and the Illinois Franchise Disclosure Act. This
Agreement shall not be subject to any of the provisions of the United Nations
Convention on Contracts for the International Sale of Goods.

b. Jurisdiction. Each of the Parties submits, for itself and its property, to
the exclusive jurisdiction of all Illinois state courts and federal courts of
the United States of America sitting in Cook County, Illinois, and all appellate
courts to each thereof, in all actions and proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of all judgments relating thereto, and each of the
Parties (i) shall commence all such actions and proceedings only in such courts,
(ii) shall cause all claims in respect of all such actions and proceedings to be
heard and determined in such Illinois state court or, to the extent permitted by
law, in such federal court, (iii) waives, to the fullest extent it may legally
and effectively do so, all objections that it may now or hereafter have to the
laying of venue of all such actions and proceedings in any such Illinois state
or federal court, and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such actions and
proceedings in all such Illinois state and federal courts. A final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Party irrevocably consents to service of process in the manner provided for
notices in Section 12.10. Nothing in this Agreement shall affect the right of
any Party to serve process in any other manner permitted by law.

c. Waiver of Jury Trial. Each Party acknowledges that each controversy that may
arise under this Agreement is likely to involve complicated and difficult issues
and, therefore, it irrevocably and unconditionally waives all rights it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each Party certifies and acknowledges that (i) it understands and has considered
the implications of such waivers, (ii) it makes such waivers voluntarily, and
(iii) it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 12.14.

 

22



--------------------------------------------------------------------------------

Execution Copy

 

SEARS, ROEBUCK AND CO.

By Sears Holdings Management Corporation, its Agent

    SEARS AUTHORIZED HOMETOWN STORES, LLC By:  

/s/    William Phelan

    By:  

/s/    W. Bruce Johnson

William Phelan     W. Bruce Johnson Senior Vice President-Finance     President

 

23



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

TO LICENSE AGREEMENT

STORE NAMES

 

Country

  

Mark

   Status    Reg./App.
No.      Reg./App.
Date   

Goods / Services

United States

   SEARS APPLIANCE & HARDWARE    Registered      4,008,504       8/9/2011   
Retail store services and dealerships featuring appliances, electronics,
hardware/tools, and lawn and garden equipment

United States

   SEARS AUTHORIZED HOMETOWN STORES    Registered      4,056,660      
11/15/2011    Retail store services and dealerships featuring appliances,
electronics, hardware, tools, and lawn and garden equipment

United States

   SEARS HARDWARE STORE    Pending      85/576,053       03/21/12    Retail
store services and dealerships featuring appliances, electronics,
hardware/tools, and lawn and garden equipment

United States

   SEARS HOMETOWN STORE    Registered      3,850,796       9/21/2010    Retail
store services and dealerships featuring appliances, electronics,
hardware/tools, and lawn and garden equipment

United States

   SEARS MATTRESS    N/A      N/A       N/A    Retail store services

 

24



--------------------------------------------------------------------------------

Execution Copy

 

Country

  

Mark

   Status    Reg./App.
No.    Reg./App.
Date   

Goods / Services

Bermuda

   SEARS HOMETOWN STORE    Pending          Retail store services and
dealerships featuring appliances, electronics, hardware/tools, and lawn and
garden equipment

 

25



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

TO LICENSE AGREEMENT

ADDITIONAL SEARS MARKS

 

Country

  

Mark

   Status    Reg./App.
No.    Reg./App.
Date   

Goods / Services

United States

   PRICE MATCH PLUS    N/A    N/A    N/A    Price match policy

 

26



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT C

TO LICENSE AGREEMENT

DOMAIN NAMES

www.searshometownstores.com

www.searshardwarestores.com

 

27



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT D

TO LICENSE AGREEMENT

TERRITORY

50 United States, its territories and possessions, including Puerto Rico

Bermuda

 

28



--------------------------------------------------------------------------------

Execution Copy

 

APPENDIX 1.1

TO LICENSE AGREEMENT

EFFECTIVE DATE

The Effective Date referred to in Section 1.1 is September     , 2012.

 

29



--------------------------------------------------------------------------------

Execution Copy

 

A.

APPENDIX 11.1

TO LICENSE AGREEMENT

LICENSE OPERATING COMMITTEE

SAHS

Keri Durkin

Brandon Gartman

Guy Reda

Sears

Allyson Olsen

Paul Palich

Roger Teal

Initial Chairperson: Allyson Olsen

 

30